Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason(s) For Allowance
1.	Claims 13-25 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Alves (US 20120218103) and Oppenheimer (US 20140089243) teaches most of limitations such as  An item management system comprising: at least one first terminal on an item as a management target, each first terminal configured to transmit a first terminal ID for identifying the first terminal by radio wave when a first vibration is detected by a first built-in acceleration sensor (See Alves, paragraphs 0005, 0010-0011 and 0031) and a management device including a storage unit, the management device configured to: store in advance terminal information related to the first terminal ID and position information related to the second terminal ID (See Oppenheimer paragraphs 0874 and 2840 and Figs. 1C and 1D). 

But, neither Alves, Oppenheimer nor any other prior art of record teaches at least one second terminal on an object in a room in which the item is present, each second terminal configured to transmit a second terminal ID for identifying the second terminal by radio wave when a second vibration is detected by a second built-in acceleration sensor; sequentially record each first terminal ID received and a reception time of the first terminal ID received to a detection list in the storage unit; sequentially record each second terminal ID received and a reception time of the second terminal ID received to the detection list; acquire, from the storage unit, the terminal information related to the first terminal ID recorded in the detection list and the position information related to the second terminal ID received concurrently with the first terminal ID; and display the terminal information and the position information on a screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685